DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The attempt to incorporate subject matter into this application by reference to Fekete “Traditional Decline Analysis Theory”  in ¶ [0124]-[0126] is ineffective because the reference document is not clearly identified as required by 37 CFR 1.57(c)(2). Other than the web page title and website name, the primary identifier is the URL of the page.  It is not proper to refer to websites by their address as they can and do frequently change in contents and location.  In this instance, “fekete.com” could not be reached.  The presence of the reference in the IDS by referring to the same URL identifies the document is noted.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they refer to a “computer-readable storage medium” which under broadest reasonable interpretation includes signals per se. The specification recites at ¶ [0066] “The computer readable storage medium may include a magnetic or optical disk storage device, solid state storage devices such as flash memory, or other non-volatile memory device or devices.” and at ¶ [0058] “In particular embodiments, the computer readable storage medium comprises at least some tangible devices, and in specific embodiments such computer readable storage medium includes exclusively non-transitory media.” The above description does not explicitly exclude transitory signals as a computer-readable storage medium. Therefore, claim 21 is not patent eligible under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 2018/0335538 A1) in view of Maher et al.  (US 2019/0024494 A1).
Regarding claim 1, Dupont teaches  a computer implemented method of forecasting hydrocarbon production, the method comprising: ([0003] "A method includes receiving data where the data include data for a plurality of factors associated with a plurality of wells;" [0057] "one or more computers 374") obtaining data of at least one target wellbore comprising production data of the at least one target wellbore for a first period of time ([0077] "As shown in FIG. 5, the method 500 can include a reception block 522 for receiving data from a well or wells, an input block 524 for inputting data to a trained model (e.g., as output by the training block 516), and an output block 526 for outputting a production estimate for the well or production estimates for the wells."); obtaining data of a plurality of training wellbores comprising production data of the plurality of training wellbores for a second period of time ([0075] "FIG. 5 shows an example of a method 500 that includes a reception block 504 for receiving data (e.g., for current wells), a hide block 508 for hiding production data, an input block 512 for inputting data to model, a training block 516 for training a model to predict actual production data (e.g., to estimate or generate production data), and an actual production data block 520 for providing actual production data (e.g., as received data from a well or wells, etc.) to the training block 516 for purposes of training the model."), wherein the second period of time is longer than the first period of time ([0046] "As an example, a method can be implemented to predict production for a well where the method includes receiving production data for the well for a period of time of the order of months."), and wherein the second period of time comprises the first period of time and a target forecast time ([0053] "As to production data for purposes of training, such production data can extend beyond an initial period of time to a time for which a production prediction or production predictions are desired (e.g., a time of months, a time of years, etc.)."); generating a production forecast for each target wellbore at the target forecast time responsive to the production data ([0053] "In such an example, the production data can be utilized for purposes of training a model per the training block 316 and optionally for validating a model and/or testing a model." [0049] "As an example, a method can include augmenting a forecast with non-production well data and training a machine learning prediction model using such data along with production data.");
Dupont does not explicitly teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore such that the production data for all training wellbores and target wellbores are equivalent at the end of the first period of time; and back transforming the transformed production forecast for each target wellbore to remove the equivalency, wherein the back transformed production forecast for each target wellbore is the final production forecast for each target wellbore, or a transformed production forecast responsive to transformed production data.
Maher does teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore such that the production data for all training wellbores and target wellbores are equivalent at the end of the first period of time ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets."); and back transforming the transformed production forecast for each target wellbore to remove the equivalency ([0028] "In one or more embodiments, a scaling factor may be applied to a normalized data set to scale the dataset to a scaled dataset. The scaling reverses the normalization so that the dataset reflects the production amount of the well. For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets."), wherein the back transformed production forecast for each target wellbore is the final production forecast for each target wellbore (Fig. 4.2 #427 and 429 The normalized production output is scaled to convert the values back to their original units rather than normalized.), and a transformed production forecast responsive to transformed production data (As shown above, Dupont teaches a production forecast for each target wellbore at the target forecast time responsive to the production data, and Maher teaches transforming data.  The data and forecast of Dupont are transformed as taught by Maher.).
Dupont and Maher are analogous because they are from the “same field of endeavor” machine learning and analysis for hydrocarbon production.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Dupont and Maher before him or her, to modify Dupont to include transformation as taught by Maher.
The suggestion/motivation for doing so would have been Maher [0002] "For the planning and development of CBM wells, estimating the volumes of gas and water that may be produced during well operation is useful in order to have the storage equipment. Additionally, the amount of gas produced determines how many wells should be constructed in a particular area to comply with delivery demands."
 Regarding claim 2, Dupont in view of Maher teaches the method of claim 1, but Dupont does not explicitly teach wherein transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore comprises using a dynamic production rescaling transformation algorithm.
Maher does teach wherein transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore comprises using a dynamic production rescaling transformation algorithm ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets.").
Regarding claim 3, Dupont in view of Maher teaches the method of claim 1, and Dupont teaches wherein generating the transformed production forecast for each target wellbore at the target forecast time responsive to the transformed production data comprises using a machine learning algorithm ([0053] "In such an example, the production data can be utilized for purposes of training a model per the training block 316 and optionally for validating a model and/or testing a model." [0049] "As an example, a method can include augmenting a forecast with non-production well data and training a machine learning prediction model using such data along with production data.").
Regarding claim 4, Dupont in view of Maher teaches the method of claim 3, and Dupont teaches wherein the machine learning algorithm comprises a supervised machine learning algorithm ([0070] "As to examples of regression models that may be utilized, consider one or more of the following: linear regression, ridge regression, Huber regression, Random Forest Regression, Gradient Boosted Random Forest Regression, Neural Network regression, lasso regression, and locally weighted linear regression." Random forest and neural networks are supervised machine learning models. (Table II, rows 7 and 10. Singh et al. "A Review of Supervised Machine Learning Algorithms" 2016)).
Regarding claim 5, Dupont in view of Maher teach the method of claim 3, and Dupont teaches wherein the machine learning algorithm comprises random forest, artificial neural network, gradient boosting, or any combination thereof ([0070] “As to examples of regression models that may be utilized, consider one or more of the following: linear regression, ridge regression, Huber regression, Random Forest Regression, Gradient Boosted Random Forest Regression, Neural Network regression, lasso regression, and locally weighted linear regression.” Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.).
Regarding claim 6, Dupont in view of Maher teach the method of claim 3, and Dupont teaches wherein the machine learning algorithm learns relationships between predictor variables and a response variable (Fig. 5 #512, 516, and 526. The model is trained using input data which are predictor variables, and outputs a production estimate, the response variable. [0043] "As an example, the method 210 may be part of a workflow that aims to include estimating ultimate recovery, which may be abbreviated as EUR (Estimated Ultimate Recovery). EUR can be defined as the amount of oil and gas expected to be economically recovered from a well, wells, a reservoir, a field, or a basin by the end of its or their producing life of lives."), and wherein the predictor variables correspond to the production data of the plurality of training wellbores for the first period of time (Fig. 5 #516 and 520 “Train Model to Predict Actual Production Data” “Actual Production Data” [0057] “In the example of FIG. 5, the block 516 of the method 500 can include outputting a trained model.” The training production data is used to train the model.), and wherein the predictor variables further correspond to the production data of the at least one target wellbore for the first period of time (Fig. 5 #522,524,526 The target well data is input to the model to produce a production prediction output.), and wherein the response variable corresponds to the production data of the plurality of training wellbores at the target forecast time (Fig. 5 #526 “Output Production Estimate for Well” The model is trained based on the training well production data and the output of the model is a predicted production.). Dupont does not explicitly teach transformed production data.
Maher does teach transformed production data ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets.").
Regarding claim 7, Dupont in view of Maher teach the method of claim 6, and Dupont teaches wherein the predictor variables further correspond to geographic data, geologic data, wellbore data, completion data, surface facility data, or any combination thereof of the plurality of training wellbores ([0050] " As an example, a method can include utilizing one or more data analytics techniques to enrich data for unconventional plays development and/or production. Such a method can then apply one or more exploratory data analysis techniques to interpret tens of geological, geolocational, completion and drilling parameters and variables, and external factors influencing production." "Such factors may be utilized to build one or more data driven predictive models of production using one or more machine learning tools."), and wherein the predictor variables further correspond to wellbore data of the at least one target wellbore. ([0107] "As shown, the method 1220 includes a reception block 1222 for receiving model inputs that include production values for months one, two and three for a subject well, " Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.).
Regarding claim 8, Dupont in view of Maher teach the method of claim 1, but Dupont does not explicitly teach wherein back transforming the transformed production forecast for each target wellbore comprises using a dynamic production rescaling back-transformation algorithm.
Maher does teach wherein back transforming the transformed production forecast for each target wellbore comprises using a dynamic production rescaling back-transformation algorithm ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets." Fig. 4.2 #427 and 429 The normalized production output is scaled to convert the values back to their original units rather than normalized.).
Regarding claim 9, Dupont in view of Maher teach the method of claim 1, and Dupont teaches wherein the data of the at least one target wellbore further comprises wellbore data ([0107] "As shown, the method 1220 includes a reception block 1222 for receiving model inputs that include production values for months one, two and three for a subject well, " Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.); and wherein the data of the plurality of training wellbores further comprises geographic data, geologic data, wellbore data, completion data, surface facility data, or any combination thereof ([0050] "[0050] As an example, a method can include utilizing one or more data analytics techniques to enrich data for unconventional plays development and/or production. Such a method can then apply one or more exploratory data analysis techniques to interpret tens of geological, geolocational, completion and drilling parameters and variables, and external factors influencing production." "Such factors may be utilized to build one or more data driven predictive models of production using one or more machine learning tools.").
Regarding claim 10, Dupont in view of Maher teach the method of claim 1:, and Dupont teaches wherein data preprocessing has been performed on the data of the at least one target wellbore ([0073] "FIG. 4 shows an example of a method 400 that includes a reception block 404 for receiving data (e.g., for a subject well), a process block 408 for processing at least a portion of the received data (e.g., cleaning, aggregating, etc.)," Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.) and wherein data preprocessing has been performed on the data of the plurality of training wellbores ([0063] " As the field includes hundreds of three year old wells, production and other data are available for a large percentage of those hundreds of three year old wells. In such an example, a method can include training a single machine learning (ML) regression model (e.g. a random forest) using at least a portion of the available data, which may, for example, be subjected to data cleansing." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.).

	Regarding claim 11, Dupont teaches a system of forecasting hydrocarbon production, the system comprising: a processor; and a memory communicatively connected to the processor, the memory storing computer- executable instructions which, when executed, cause the processor to perform: ([0003] "A system can include a processor; memory operatively coupled to the processor; and instructions stored in the memory and executable by the processor to instruct the system to:") obtaining data of at least one target wellbore comprising production data of the at least one target wellbore for a first period of time ([0077] "As shown in FIG. 5, the method 500 can include a reception block 522 for receiving data from a well or wells, an input block 524 for inputting data to a trained model (e.g., as output by the training block 516), and an output block 526 for outputting a production estimate for the well or production estimates for the wells."); obtaining data of a plurality of training wellbores comprising production data of the plurality of training wellbores for a second period of time ([0075] "FIG. 5 shows an example of a method 500 that includes a reception block 504 for receiving data (e.g., for current wells), a hide block 508 for hiding production data, an input block 512 for inputting data to model, a training block 516 for training a model to predict actual production data (e.g., to estimate or generate production data), and an actual production data block 520 for providing actual production data (e.g., as received data from a well or wells, etc.) to the training block 516 for purposes of training the model."), wherein the second period of time is longer than the first period of time ([0046] "As an example, a method can be implemented to predict production for a well where the method includes receiving production data for the well for a period of time of the order of months."), and wherein the second period of time comprises the first period of time and a target forecast time ([0053] "As to production data for purposes of training, such production data can extend beyond an initial period of time to a time for which a production prediction or production predictions are desired (e.g., a time of months, a time of years, etc.)."); generating a production forecast for each target wellbore at the target forecast time responsive to the production data ([0053] "In such an example, the production data can be utilized for purposes of training a model per the training block 316 and optionally for validating a model and/or testing a model." [0049] "As an example, a method can include augmenting a forecast with non-production well data and training a machine learning prediction model using such data along with production data.");
Dupont does not explicitly teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore such that the production data for all training wellbores and target wellbores are equivalent at the end of the first period of time; and back transforming the transformed production forecast for each target wellbore to remove the equivalency, wherein the back transformed production forecast for each target wellbore is the final production forecast for each target wellbore, or a transformed production forecast responsive to transformed production data.
Maher does teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore such that the production data for all training wellbores and target wellbores are equivalent at the end of the first period of time ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets."); and back transforming the transformed production forecast for each target wellbore to remove the equivalency ([0028] "In one or more embodiments, a scaling factor may be applied to a normalized data set to scale the dataset to a scaled dataset. The scaling reverses the normalization so that the dataset reflects the production amount of the well. For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets."), wherein the back transformed production forecast for each target wellbore is the final production forecast for each target wellbore (Fig. 4.2 #427 and 429 The normalized production output is scaled to convert the values back to their original units rather than normalized.), and a transformed production forecast responsive to transformed production data (As shown above, Dupont teaches a production forecast for each target wellbore at the target forecast time responsive to the production data, and Maher teaches transforming data.  The data and forecast of Dupont are transformed as taught by Maher.).
Dupont and Maher are analogous because they are from the “same field of endeavor” machine learning and analysis for hydrocarbon production.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Dupont and Maher before him or her, to modify Dupont to include transformation as taught by Maher.
The suggestion/motivation for doing so would have been Maher [0002] "For the planning and development of CBM wells, estimating the volumes of gas and water that may be produced during well operation is useful in order to have the storage equipment. Additionally, the amount of gas produced determines how many wells should be constructed in a particular area to comply with delivery demands."
 Regarding claim 12, Dupont in view of Maher teaches the system of claim 11, but Dupont does not explicitly teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore comprises using a dynamic production rescaling transformation algorithm.
Maher does teach wherein transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore comprises using a dynamic production rescaling transformation algorithm ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets.").
Regarding claim 13, Dupont in view of Maher teaches the system of claim 11, and Dupont teaches wherein generating the transformed production forecast for each target wellbore at the target forecast time responsive to the transformed production data comprises using a machine learning algorithm ([0053] "In such an example, the production data can be utilized for purposes of training a model per the training block 316 and optionally for validating a model and/or testing a model." [0049] "As an example, a method can include augmenting a forecast with non-production well data and training a machine learning prediction model using such data along with production data.").
Regarding claim 14, Dupont in view of Maher teaches the system of claim 13, and Dupont teaches wherein the machine learning algorithm comprises a supervised machine learning algorithm ([0070] "As to examples of regression models that may be utilized, consider one or more of the following: linear regression, ridge regression, Huber regression, Random Forest Regression, Gradient Boosted Random Forest Regression, Neural Network regression, lasso regression, and locally weighted linear regression." Random forest and neural networks are supervised machine learning models. (Table II, rows 7 and 10. Singh et al. "A Review of Supervised Machine Learning Algorithms" 2016)).
Regarding claim 15, Dupont in view of Maher teach the system of claim 13, and Dupont teaches wherein the machine learning algorithm comprises random forest, artificial neural network, gradient boosting, or any combination thereof ([0070] “As to examples of regression models that may be utilized, consider one or more of the following: linear regression, ridge regression, Huber regression, Random Forest Regression, Gradient Boosted Random Forest Regression, Neural Network regression, lasso regression, and locally weighted linear regression.” Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.).
Regarding claim 16, Dupont in view of Maher teach the system of claim 13, and Dupont teaches wherein the machine learning algorithm learns relationships between predictor variables and a response variable (Fig. 5 #512, 516, and 526. The model is trained using input data which are predictor variables, and outputs a production estimate, the response variable. [0043] "As an example, the method 210 may be part of a workflow that aims to include estimating ultimate recovery, which may be abbreviated as EUR (Estimated Ultimate Recovery). EUR can be defined as the amount of oil and gas expected to be economically recovered from a well, wells, a reservoir, a field, or a basin by the end of its or their producing life of lives."), and wherein the predictor variables correspond to the production data of the plurality of training wellbores for the first period of time (Fig. 5 #516 and 520 “Train Model to Predict Actual Production Data” “Actual Production Data” [0057] “In the example of FIG. 5, the block 516 of the method 500 can include outputting a trained model.” The training production data is used to train the model.), and wherein the predictor variables further correspond to the production data of the at least one target wellbore for the first period of time (Fig. 5 #522,524,526 The target well data is input to the model to produce a production prediction output.), and wherein the response variable corresponds to the production data of the plurality of training wellbores at the target forecast time (Fig. 5 #526 “Output Production Estimate for Well” The model is trained based on the training well production data and the output of the model is a predicted production.). Dupont does not explicitly teach transformed production data.
Maher does teach transformed production data ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets.").
Regarding claim 17, Dupont in view of Maher teach the system of claim 16, and Dupont teaches wherein the predictor variables further correspond to geographic data, geologic data, wellbore data, completion data, surface facility data, or any combination thereof of the plurality of training wellbores ([0050] " As an example, a method can include utilizing one or more data analytics techniques to enrich data for unconventional plays development and/or production. Such a method can then apply one or more exploratory data analysis techniques to interpret tens of geological, geolocational, completion and drilling parameters and variables, and external factors influencing production." "Such factors may be utilized to build one or more data driven predictive models of production using one or more machine learning tools."), and wherein the predictor variables further correspond to wellbore data of the at least one target wellbore. ([0107] "As shown, the method 1220 includes a reception block 1222 for receiving model inputs that include production values for months one, two and three for a subject well, " Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.).
Regarding claim 18, Dupont in view of Maher teach the system of claim 11, but Dupont does not explicitly teach wherein back transforming the transformed production forecast for each target wellbore comprises using a dynamic production rescaling back-transformation algorithm.
Maher does teach wherein back transforming the transformed production forecast for each target wellbore comprises using a dynamic production rescaling back-transformation algorithm ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets." Fig. 4.2 #427 and 429 The normalized production output is scaled to convert the values back to their original units rather than normalized.).
Regarding claim 19, Dupont in view of Maher teach the system of claim 11, and Dupont teaches wherein the data of the at least one target wellbore further comprises wellbore data ([0107] "As shown, the method 1220 includes a reception block 1222 for receiving model inputs that include production values for months one, two and three for a subject well, " Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.); and wherein the data of the plurality of training wellbores further comprises geographic data, geologic data, wellbore data, completion data, surface facility data, or any combination thereof ([0050] "[0050] As an example, a method can include utilizing one or more data analytics techniques to enrich data for unconventional plays development and/or production. Such a method can then apply one or more exploratory data analysis techniques to interpret tens of geological, geolocational, completion and drilling parameters and variables, and external factors influencing production." "Such factors may be utilized to build one or more data driven predictive models of production using one or more machine learning tools.").
Regarding claim 20, Dupont in view of Maher teach the system of claim 11:, and Dupont teaches wherein data preprocessing has been performed on the data of the at least one target wellbore ([0073] "FIG. 4 shows an example of a method 400 that includes a reception block 404 for receiving data (e.g., for a subject well), a process block 408 for processing at least a portion of the received data (e.g., cleaning, aggregating, etc.)," Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.) and wherein data preprocessing has been performed on the data of the plurality of training wellbores ([0063] " As the field includes hundreds of three year old wells, production and other data are available for a large percentage of those hundreds of three year old wells. In such an example, a method can include training a single machine learning (ML) regression model (e.g. a random forest) using at least a portion of the available data, which may, for example, be subjected to data cleansing." Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the list.).

Regarding claim 21, Dupont teaches a computer readable storage medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method of forecasting hydrocarbon production, the method comprising: ([0003] "One or more computer-readable storage media can include computer-executable instructions to instruct a computing system to:") obtaining data of at least one target wellbore comprising production data of the at least one target wellbore for a first period of time ([0077] "As shown in FIG. 5, the method 500 can include a reception block 522 for receiving data from a well or wells, an input block 524 for inputting data to a trained model (e.g., as output by the training block 516), and an output block 526 for outputting a production estimate for the well or production estimates for the wells."); obtaining data of a plurality of training wellbores comprising production data of the plurality of training wellbores for a second period of time ([0075] "FIG. 5 shows an example of a method 500 that includes a reception block 504 for receiving data (e.g., for current wells), a hide block 508 for hiding production data, an input block 512 for inputting data to model, a training block 516 for training a model to predict actual production data (e.g., to estimate or generate production data), and an actual production data block 520 for providing actual production data (e.g., as received data from a well or wells, etc.) to the training block 516 for purposes of training the model."), wherein the second period of time is longer than the first period of time ([0046] "As an example, a method can be implemented to predict production for a well where the method includes receiving production data for the well for a period of time of the order of months."), and wherein the second period of time comprises the first period of time and a target forecast time ([0053] "As to production data for purposes of training, such production data can extend beyond an initial period of time to a time for which a production prediction or production predictions are desired (e.g., a time of months, a time of years, etc.)."); generating a production forecast for each target wellbore at the target forecast time responsive to the production data ([0053] "In such an example, the production data can be utilized for purposes of training a model per the training block 316 and optionally for validating a model and/or testing a model." [0049] "As an example, a method can include augmenting a forecast with non-production well data and training a machine learning prediction model using such data along with production data.");
Dupont does not explicitly teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore such that the production data for all training wellbores and target wellbores are equivalent at the end of the first period of time; and back transforming the transformed production forecast for each target wellbore to remove the equivalency, wherein the back transformed production forecast for each target wellbore is the final production forecast for each target wellbore, or a transformed production forecast responsive to transformed production data.
Maher does teach transforming the production data of the plurality of training wellbores and the production data of the at least one target wellbore such that the production data for all training wellbores and target wellbores are equivalent at the end of the first period of time ([0028] "The scaling factors (215) are constant values applied to datasets to obtain a normalized datasets. In one or more embodiments, a normalized dataset is proportional with the original dataset, the proportionality constant being the scaling factor." "For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets."); and back transforming the transformed production forecast for each target wellbore to remove the equivalency ([0028] "In one or more embodiments, a scaling factor may be applied to a normalized data set to scale the dataset to a scaled dataset. The scaling reverses the normalization so that the dataset reflects the production amount of the well. For example, different scaling factors may be applied to different datasets to plot the datasets within the same scale interval in order to compare the datasets."), wherein the back transformed production forecast for each target wellbore is the final production forecast for each target wellbore (Fig. 4.2 #427 and 429 The normalized production output is scaled to convert the values back to their original units rather than normalized.), and a transformed production forecast responsive to transformed production data (As shown above, Dupont teaches a production forecast for each target wellbore at the target forecast time responsive to the production data, and Maher teaches transforming data.  The data and forecast of Dupont are transformed as taught by Maher.).
Dupont and Maher are analogous because they are from the “same field of endeavor” machine learning and analysis for hydrocarbon production.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Dupont and Maher before him or her, to modify Dupont to include transformation as taught by Maher.
The suggestion/motivation for doing so would have been Maher [0002] "For the planning and development of CBM wells, estimating the volumes of gas and water that may be produced during well operation is useful in order to have the storage equipment. Additionally, the amount of gas produced determines how many wells should be constructed in a particular area to comply with delivery demands."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148